Citation Nr: 1729388	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-06 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for right ankle/foot disorder, previously characterized as post-polio syndrome of the right leg.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.  He is the recipient of the Combat Medic Badge. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In December 2006 and January 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In May 2012, he testified before the undersigned Veterans Law Judge sitting at the RO.  Transcripts of both hearings have been associated with the record.  

This claim was remanded by the Board in May 2014, January 2015, and August 2015, for additional development.  Thereafter, it was determined that further medical inquiry was necessary to decide the claim.  As such, the Board sought an expert medical opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01 in October 2016.  Such opinion was rendered in December 2016.  Thereafter, the Board requested a clarifying opinion from the same expert physician in January 2017, and such opinion was obtained in March 2017.  In April 2017, the Veteran and his representative were provided a copy of both opinions and allowed 60 days to submit additional evidence and/or argument; however, no response was received.  

The Board observes that, subsequent to the issuance of the January 2016 supplemental statement of the case, additional evidence was associated with the record.  The Veteran has not waived AOJ consideration of such evidence; however, the Board finds that such is irrelevant to the instant matter and/or duplicative of the evidence previously considered by the AOJ (i.e., such are copies of evidence previously received and considered).  38 C.F.R. § 20.1304(c) (2016).  Consequently, as such evidence is redundant and not relevant to the issue adjudicated herein, no prejudice results to the Veteran in the Board proceeding with a decision at this time.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 


FINDING OF FACT

A right ankle/foot disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right ankle/foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1154, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by March 2006, May 2006, and November 2006 letters, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In regard to the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records (STRs), and post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.      

The Veteran was afforded a VA examination for his right ankle/foot disorder in June 2014 pursuant to the May 2014 remand, and addendum opinions were obtained in February 2015 and November 2015 pursuant to the January 2015 and August 2015 remands, respectively.  While the VA examinations are adequate to the extent that they establish the current diagnoses related to the Veteran's right foot/ankle, in October 2016, as the Board found the opinions rendered in connection with such examinations to be inadequate to decide the claim, the Board requested a VHA expert opinion.  Accordingly, a VHA orthopedist provided an opinion in December 2016, and an addendum opinion in  March 2017.  The Board finds that the December 2016 and March 2017 VHA opinions are adequate to decide the issue as they are predicated on a review of the entirety of the record, to include the Veteran's statements, his STRs, and post-service records, to include prior examination reports.  Furthermore, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue decided herein has been met.  

Additionally, in December 2006 and January 2011, and May 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before a DRO and the undersigned Veterans Law Judge, respectively.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the December 2006, January 2011, and May 2012 hearings, the DRO and the undersigned Veterans Law Judge, respectively, noted the issue on appeal.  In pertinent part, at each hearing, information was solicited regarding the Veteran's claim that his right ankle/foot disorder was caused, or in the alternative, aggravated due to the types of duties he performed during his military service.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As a result of such hearings, additional development was subsequently undertaken, to include obtaining additional records, affording the Veteran a VA examination, and obtaining additional medical opinions.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the DRO and the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

Moreover, the Board finds that the AOJ has substantially complied with the May 2014, January 2015, and August 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  In this regard, in May 2014, the appeal was remanded in order to obtain the Veteran's outstanding VA treatment records and to afford him a VA examination to address the nature and etiology of his claimed right ankle/foot disorder.  Thereafter, the Veteran's outstanding VA treatment records were received in May 2014 and August 2014.  Furthermore, a VA examination was conducted in June 2014.  In January 2015, the Board again remanded the matter to obtain an addendum opinion, which was rendered in February 2015.  In August 2015, the Board again remanded the matter to obtain an addendum opinion, which was rendered in November 2015.  As previously discussed, as such opinions were ultimately determined to be inadequate, the Board obtained VHA opinions in December 2016 and March 2017, which are adequate to decide the claim.  Therefore, the Board finds that there has been substantial compliance with the Board's May 2014, January 2015, and August 2015 remand directives, and no further action in this regard is necessary.  See D'Aries, supra.  Thus, the Board finds that VA has fully satisfied the duty to assist. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When an issue is raised as to whether the disorder claimed by the veteran pre-existed service, the governing law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service. See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)). This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012). 

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby, 1 Vet. App. At 227).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304 (b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304 (b)(1).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the veteran's entrance examination report, this presumption of soundness operates to shield the veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); Bagby, 1 Vet. App. at 227; see also 38 C.F.R. 
 § 3.304(b) ("[o]nly such conditions as are recorded in examination reports are considered as noted."). 

As noted, this presumption is only rebutted where the evidence clearly and unmistakably shows that the veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong."  Horn, 25 Vet. App. at 234.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In an April 2006 written correspondence, the Veteran reported that he suffered from polio as a child, which caused his right ankle and knee to swell. He further reported that his right ankle and knee gave him trouble his entire time in service.  Additionally, in an August 2006 written correspondence, the Veteran noted that, before he entered service, his childhood polio left him with a badly twisted right ankle.  Furthermore, during the December 2006 DRO hearing, he testified that his duties in service, including wading through mud and water for a year, and walking through jungles and swamps, aggravated his right ankle and knee problems.  During his January 2011 DRO hearing, the Veteran testified that he went to a specialist in 1987 who placed a brace on his right leg, and in 1993 the same specialist placed a brace on his left leg as well.  Moreover, during his May 2012 Board hearing, he further testified that while in service, he used ACE bandages and white medical tape in order to hold his ankle up.  He also reiterated that the more he waded in mud and water while in service, the worse his right ankle and knee became; and submitted medical articles regarding the causes, signs, symptoms, and treatment of polio, post-polio syndrome, and poliomyelitis.  Accordingly, based on the foregoing, the Veteran contends that service connection for a right ankle/foot disorder is warranted.

Additionally, the Veteran submitted numerous buddy statements addressing the swelling and pain in his right ankle.  In this regard, in April 2006, his daughter, C.R., reported that, beginning approximately in the late 1970s, the Veteran would have trouble taking his work boot off due to the extreme swelling in his right ankle.  In October 2007, the Veteran's sister, T.R., indicated that she remembered an incident when he severely twisted his right ankle during his time in service.  T.R. further indicated that, following his discharge from service, the Veteran was unable to remove his shoes and his children would do so for him.  In May 2008, the Veteran's niece, P.C., reported that the Veteran needed to modify the soles of his shoes with shoe lifts on his right foot to support his ankle.  P.C. also reported that the Veteran began to wear a steel brace on his right leg in the mid-1980s.  In December 2009, the Veteran's friend, J.W., noted that the Veteran fell down a lot; and his cousin, M.L., noted that she remembered him wearing a steel brace in 1994.  In April 2010, the Veteran's colleague, S.S., indicated that he remembered his ankle was severely twisted and that he was taking medication for the pain.  Finally, in March 2012, the Veteran's friend, L.S., noted that the Veteran wears braces on both of his legs. 

Also in support of his claim, the Veteran submitted a statement in December 2009 from Dr. R.F.Y., who indicated that he treated the Veteran in 1966 and was astonished at his post-polio muscle loss in his right ankle to knee.  

As an initial matter, the Board finds that the competent evidence of record, to include various VA examination reports, confirms that the Veteran has a current diagnosis of post-polio syndrome, with right lower extremity weakness, lateral instability with varus deformity (equinovarus) right foot, degenerative joint disease of the talar tibial joint of the right ankle, and right foot drop as secondary to post-polio syndrome, and Charcot joint of the right ankle.  

The Veteran's STRs show no specific complaints of, or treatment for his right ankle or foot, and does not contain any reference to a history of polio or post-polio syndrome.  Notably, his May 1965 induction examination report reflects that clinical evaluation was normal in regard to his lower extremities.  Additionally, the examination report contains a section for reporting significant or interval history and a summary of defects and diagnoses, which only includes a note indicating "per calus L-1" in regard to the Veteran's feet.  The concurrent medical history report contains the Veteran's report that he never had or was experiencing swollen or painful joints; bone, joint, or other deformity; cramps in his legs; paralysis (including infantile); arthritis; lameness; or foot trouble.  Furthermore, the Veteran's July 1967 separation examination report reflects that clinical evaluation was normal in regards to his lower extremities.  Moreover, the examination report contains sections for reporting significant or interval history and a summary of defects and diagnoses, which includes no relevant notes. The concurrent medical history reports contain the Veteran's report that he never had or was experiencing swollen or painful joints; bone, joint, or other deformity; cramps in his legs; or foot trouble. 

However, as the Veteran has been awarded a Combat Medic Badge, the Board finds that he engaged in combat and, therefore, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  The Federal Circuit has held that, in the case of a combat veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012). Consequently, the Board accepts the Veteran's reports of right ankle and knee problems in service, to include coincident with wading through water and mud up to his buttocks and walking through jungles and swamps in Vietnam as such is consistent with his combat service.  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury. Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Consequently, as the evidence establishes a current diagnosis of a right foot/ankle disorder, i.e., post-polio syndrome and Charcot joint of the right ankle, and the Veteran's competent and credible lay evidence reflects relevant in-service complaints, the case turns on whether such disorders are related to the Veteran's military service.

In this regard, the Veteran's post-service private treatment records reveal a report that he had a right foot and ankle residual deformity (equinocavovarus posture), with a history of polio as a child, in September 1987.  Significantly, such deformity has historically been diagnosed as post-polio syndrome.  Additionally, a June 1999 private treatment record indicates that the Veteran had a paralytic equinocavovarus deformity of his right foot, secondary to polio.  A September 2000 private treatment record noted that the Veteran had a spastic right equinovarus foot, secondary to infantile polio.  Furthermore, a March 2008 private treatment record indicates an impression of probable posttraumatic instability of the right ankle with secondary osteoarthritis of the ankle joint.  

The Veteran's VA treatment records reveal an assessment of post-polio syndrome in December 2002 and August 2004.  Furthermore, a March 2010 VA treatment record indicates that a counselor reported the Veteran was having severe problems with his legs, which were obviously malformed.  The counselor further reported that it was not difficult to connect the Veteran's current physical limitations and pain to his post-polio syndrome; and that the Veteran's service caused the early onset of such disorder.  VA treatment records dated in March and October 2012; and May, August, and November 2013 indicate an assessment of late effects of acute poliomyelitis.  Moreover, a May 2014 VA treatment record reflects a diagnosis of post-polio syndrome.  

In the May 2014 remand, the Board noted that, although the Veteran's STRs were silent as to post-polio syndrome, the Veteran had consistently reported his history of childhood polio and that such had left him with a badly twisted right ankle prior to entering service.  Furthermore, the Board noted that the Veteran had submitted numerous buddy statements which purported to establish that he suffered from polio as a child.  At such time, the Board found no reason to doubt the credibility of the lay statements by the Veteran or his buddies.  Therefore, in light of the current diagnosis of post-polio syndrome and such allegations, the Board remanded the case in order to afford the Veteran a VA examination.

Thereafter, the Veteran underwent a VA examination in June 2014, at which time he reported that he had polio on his right lower leg since the age of four years old, but his weight was approximately 150 pounds and he remained physically active.  He indicated that he did not develop pain and deformity in his right ankle until approximately ten years prior.  Additionally, the Veteran reported that he worked as an electrical engineer or maintenance requiring heavy physical activity in construction until he retired in 2000.  He also indicated that he lived alone, drove, and shopped.  However, the Veteran complained constant pain in his lateral right ankle area, and reported that he used a plastic brace on the entire lower extremity of his right leg and foot. 

Physical examination revealed degenerative arthritis of the right ankle.  The examiner also noted that the current findings of the Veteran's right ankle indicated some ankylosing and deformity suggestive of a Charcot joint.  In this regard, the examiner reported that the Veteran's condition was localized to the lateral malleolus of his right ankle and some weakness of the muscles in his right lower extremity, which was aggravated by a low back condition with multiple disc abnormalities and abnormal sensation with decreased sensation of his lateral lower right leg and lateral foot.  The examiner further reported that x-ray findings suggested that his degenerative arthritis was most likely secondary to his severe obesity.  

The June 2014 VA examiner found that the Veteran did not have a current diagnosis associated with post-polio syndrome of the right foot with deformity.  Additionally, the examiner found that the claimed condition (post-polio syndrome of the right foot with deformity), clearly and unmistakably existed prior to service; was not aggravated beyond its natural progression by an in-service event, injury, or illness; and was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for the opinion, he reported that the Veteran's May 1965 induction examination noted that he did not report any foot or ankle condition, there was no report of polio at the age of three, and physical examination did not note any abnormality of the right foot or ankle.  Furthermore, the examiner reported that the Veteran's June 1967 separation examination did not note any complaint of a right or left foot or ankle condition, there was no mention of post-polio syndrome, and physical examination was normal with a pending gastrointestinal workup unrelated to any lower extremity condition.  The examiner indicated that medical examinations during the Veteran's service noted no examination for any foot or ankle condition on any of the multiple medical examinations the Veteran received during his eighteen months of active service, and there was no mention of the use of any foot or ankle brace.  The examiner further indicated that a February 2003 VA treatment record noted degenerative joint disease in the right lower extremities with a right foot drop, obesity, and that the Veteran was using a cane.  Here, the examiner explained  that the Veteran's current weight was 276 pounds and there was no evidence of a foot drop of either ankle.  He further explained that the Veteran's examination of his left foot and ankle were normal; the right ankle appeared to have a Charcot joint deformity; and the Veteran had multiple surgeries on his back with abnormal sensation on the lateral right lower leg and foot, which appeared to be unrelated to any polio condition.  The examiner concluded that there was no evidence that the Veteran's alleged condition existed prior to service, during service, or even on the separation examination; or was caused or aggravated during his service.  Moreover, the examiner concluded that the Veteran had severe obesity, which was the most likely cause or aggravation of his alleged condition in his feet and ankles; and such condition was not documented until 2002. 

However, as the Board explained in its January 2015 remand, the June 2014 opinion was inadequate for adjudication purposes as the examiner offered conflicting statements regarding whether the Veteran's right ankle/foot disorder pre-existed service and did not fully address the Board's inquiries.  Here, the Board noted that the examiner initially opined that the Veteran's claimed condition (post-polio syndrome of the right foot with deformity) existed prior to service and was not aggravated by an in-service event, injury, or illness; however, he later stated that there was no evidence that the alleged condition existed prior to service.  Additionally, the Board noted that, while the examiner determined that the Veteran did not, at the present time, have a condition associated with post-polio syndrome of the right foot with deformity, he identified current disorders consisting of right ankle degenerative arthritis and Charcot joint; however, he did not offer an etiological opinion regarding such diagnoses.  Furthermore, the Board indicated that, while the examiner provided a thorough recitation of the Veteran's in-service and post-service treatment records, in which he noted that the STRs were entirely negative for any references to the right foot or ankle, he did not appear to consider the nature of the Veteran's combat service.  Accordingly, the Board remanded for an addendum opinion, which was rendered in February 2015.   

In February 2015, the VA examiner determined that there was the condition claimed (post-polio syndrome of the right foot with deformity) was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for the opinion, the examiner reported that the Veteran's equinovarus of the right foot was not related to military service as it was a direct result of post-polio syndrome with increased weakness of the lower extremity and associated degenerative changes.   The examiner explained that the Veteran had no evidence of abnormality of the feet or ankles in service or separation; and his own report of medical history did not claim any condition of the feet or ankles.  

Additionally, the February 2015 VA examiner reported that the Veteran's degenerative joint disease was not related to military service as it was a direct result of post-polio syndrome with increased weakness of the lower extremity and associated degenerative changes.  The examiner again explained that the Veteran had no evidence of abnormality of the feet or ankles in service or separation; and his own report of medical history did not claim any condition of the feet or ankles.  The examiner further explained that an ankle strain would not be expected to cause degenerative arthritis as a strain involved ligaments and muscles and degenerative joint disease involved actual joint architecture.  

Moreover, the February 2015 VA examiner reported that the Veteran's post-polio syndrome with resulting degenerative joint disease of the right ankle, equinovarus right foot, and motor weakness was not related to military service as it was a direct result of his claimed childhood polio.  The examiner indicated that the Veteran did not report any polio condition on his entrance or separation examinations, including infantile paralysis.  The examiner further indicated that, although the Veteran claimed several episodes of a right ankle strain, it was noted that he did not report any ankle condition at separation; and he did not seek medical care, which is documented for chronic inguinal pain and therefore it was reasonable to assume that if the Veteran had any chronic issues related to his right ankle, he would have sought care for that condition as well.  Furthermore, the examiner reported that post-polio syndrome is not known to be related to walking through mud or other vigorous activities, or to an ankle strain; and did not display itself prior to separation from service.  Here, the examiner noted that the Veteran had no complaints of paralysis, weakness, or a foot or ankle condition.  Additionally, the examiner noted that, although the December 2009 statement submitted by Dr. R.F.Y. stated that the Veteran had marked atrophy of the right leg in service, no other examination corroborated such finding.  The examiner concluded that an August 2004 VA treatment record reported that the Veteran had leg braces since the 1990s, twenty plus years post service.  Here, the examiner explained that the average time to experience post-polio syndrome after suffering from polio is 35 years and records indicate that if the Veteran had polio at age three, the presentation of the syndrome occurred in an average time frame. 

However, as the Board explained in its August 2015 remand, the February 2015 opinion was inadequate for adjudication purposes as the examiner did not fully address the Board's inquiries, particularly with respect to whether there was clear and unmistakable evidence that each currently diagnosed right ankle and/or foot disorder pre-existed the Veteran's military service and, if so, was aggravated therein.  In this regard, the Board noted that it was unclear whether the AOJ forwarded all of the Board's inquiries to the examiner as she only restated the Board's final inquiry regarding in-service incurrence.   Additionally, the Board noted that there also remained a question as to whether Charcot joint of the right ankle was related to military service.  Accordingly, the Board remanded for an addendum opinion, which was rendered in November 2015.   

In November 2015, the VA examiner determined that it was less likely as not that the diagnosed conditions (post-polio syndrome with evidence of weakness of the right lower extremity, equinovarus deformity, degenerative joint disease, and right foot drop) clearly and unmistakably pre-existed service.  As rationale for the opinion, the examiner reported that the Veteran's STRs showed no evidence of such conditions.  In this regard, the examiner explained that the Veteran had no noted limitation of function of his right foot and ankle in service; on his induction and separation examinations he stated that he had not had paralysis, including infantile paralysis and physical examinations noted no loss of function of the right ankle/foot; and the Veteran was not put on profile or limited in his in-service duties due to any right foot or ankle condition.  However, the examiner further determined that it was at least as likely as not the Veteran's polio (without post-polio syndrome) existed pre-service, but there were no manifestations of post-polio syndrome pre-service.  As rationale for the opinion, the examiner provided that she reviewed the Veteran's self-report, buddy statements, and evidence of post-polio syndrome with manifestations requiring treatment beginning in the 1990s with the wearing of leg braces.  She further provided that the average time to presentation of post-polio syndrome after a polio infection is 35 years. 

The November 2015 VA examiner also found that the conditions claimed (post-polio syndrome with evidence of weakness of the right lower extremity, equinovarus deformity, degenerative joint disease, and right foot drop) were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for the opinion, the examiner reported that the Veteran's post-polio syndrome with right lower extremity weakness was not related to military service as there was no evidence of manifestation of post-polio syndrome or right lower extremity weakness in service.  The examiner further reported that the Veteran was able to perform all functions required for his military duties.  Additionally, the examiner indicated that the Veteran's separation examination noted no right lower extremity weakness or any other manifestation of post-polio syndrome despite the Veteran's evidence of polio in childhood, as evidenced by his own admitted history after service and the submitted buddy statements. 

Additionally, the November 2015 VA examiner reported that the Veteran's equinovarus deformity was not related to military service as it was a direct result of post-polio syndrome with increased weakness of the lower extremity and associated degenerative changes.  The examiner noted that there was no evidence in the Veteran's STRs of such condition.  The examiner further noted that slipping in mud on several occasions would not be expected to cause lateral instability with varus deformity many years post-injury.  The examiner indicated that the Veteran had no evidence of lateral instability at the time of separation, and therefore, there was no chronic ankle instability noted in service. She further indicated that equinovarus is due to post-polio syndrome involvement of the bony skeleton, ligaments, and joints; and the Veteran's own report of medical history did not claim any condition of feet or ankles. 

Moreover, the November 2015 VA examiner reported that the Veteran's degenerative joint disease of the right ankle was not related to military service as it was a direct result of post-polio syndrome with increased weakness of the lower extremity and associated degenerative changes.  The examiner indicated that the degenerative changes are due to post-polio involvement of the bony skeleton, ligaments, and joints; however, the Veteran's own report of medical history did not claim any condition of feet or ankles in service.  The examiner further indicated that an ankle strain would not be expected to cause post-polio syndrome, degenerative arthritis, foot drop, or lateral instability with varus deformity as a strain was not noted to be chronic.  Furthermore, the examiner reported that post-polio syndrome manifestations were not present in service or at separation; instead, the manifestations occurred much later post-service as is usually the case.  

Furthermore, the November 2015 VA examiner reported that the Veteran's post-polio syndrome with right foot drop was not related to military service as it was a direct result of his claimed childhood polio.  The examiner indicated that the Veteran did not report any polio condition on his entrance or separation examinations, including infantile paralysis.  The examiner further indicated that although the Veteran claimed several episodes of a right ankle strain, it was noted that he did not report any ankle condition at separation.  The examiner noted that ankle twisting while walking through the mud would not result in a foot drop as an ankle strain is related to the muscles and ligaments of the ankle, and a foot drop is a neurological condition.  The examiner further noted that he did not seek medical care, which is documented for chronic inguinal pain and therefore it was reasonable to assume that if the Veteran had any chronic issues related to his right ankle, he would have sought care for that condition as well.  Moreover, the examiner reported that post-polio syndrome is not known to be related to walking through mud or other vigorous activities, or to an ankle strain; and did not display itself prior to separation from service.  Here, the examiner noted that the Veteran had no complaints of paralysis, weakness, or a foot or ankle condition.  Additionally, the examiner noted that although the December 2009 statement submitted by Dr. R.F.Y. stated that the Veteran had marked atrophy of the right leg in service, no other examination corroborated such finding.   The examiner concluded that an August 2004 VA treatment record reported that the Veteran had leg braces since the 1990s, twenty plus years post service.  Here, the examiner explained that the average time to experience post-polio syndrome after suffering from polio is 35 years and records indicate that if the Veteran had polio at age three, the presentation of the syndrome occurred in an average time frame. 
The November 2015 VA examiner also reported that the Veteran's right foot drop was not related to military service as his STRs were negative for any foot drop condition or weakness.  The examiner noted that an ankle strain while walking through mud is not a known risk factor for a foot drop as a foot drop is a neurological condition and an ankle strain is a musculoskeletal condition.  The examiner further noted  that such condition is likely related to post-polio syndrome.  

Finally, the November 2015 VA examiner determined that the Veteran's claimed condition (childhood polio), which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  As rationale for the opinion, the examiner reported that post-polio syndrome onset is an average of 35 years post infection.  Here, the examiner indicated that the Veteran had not evidence of post-polio syndrome manifestations in service.  Additionally, the examiner noted that the Veteran had no complaints of paralysis, weakness, or a foot or ankle condition.  The examiner further noted that, although the December 2009 statement submitted by Dr. R.F.Y. stated that the Veteran had marked atrophy of the right leg in service, no other examination corroborated such finding.  The examiner concluded that an August 2004 VA treatment record reported that the Veteran had leg braces since the 1990s, twenty plus years post service; therefore, there was no evidence of actual aggravation due to service.  

Thereafter, in October 2016, the Board found that another medical opinion was needed and requested a VHA expert opinion.  In this regard, the Board determined than an opinion from a specialist was necessary as the June 2014, February 2015, and November 2015 VA medical opinions were not legally adequate to resolve the question of whether the current conditions were related to the symptomatology the Veteran experienced during service.  Here, the Board noted that such opinions appeared to materially rely on the absence of documented signs or symptoms in the Veteran's STRs; however, the STRs appeared to be inaccurate, whereas the lay testimony was considered accurate.  Thus, the Board found that the VA examiners had relied on an inaccurate factual foundation, which precluded the Board from relying on them.    

Accordingly, a VHA orthopedist provided an etiological opinion in December 2016.  In this regard, the VHA orthopedist found that no medical documents were provided that confirmed a diagnosis of polio as a child; however, the Veteran's history, supported by some family and friends, was consistent with childhood polio.  The VHA orthopedist noted that the Veteran's May 1965 Report of Medical History indicated that the Veteran answered "no" to questions asking if he had or ever had paralysis (including infantile)/polio; swollen or painful joints; cramps in the legs; arthritis; bone, joint, or other deformity; lameness; or foot trouble.  The VHA orthopedist further noted that the Veteran's June 1967 separation examination showed a normal examination with the exception of the Veteran requiring further evaluation for right inguinal pain; and his questionnaire again documented no complaints that would be consistent with a significant problem in the lower extremity.  Additionally, the VHA orthopedist indicated that the Veteran had visits for medical treatment during his military service in 1965, 1966, and 1967; however, none of such notes reported a complaint related to the lower extremity.  Here, the VHA orthopedist noted that the Veteran indicated he used ACE wraps to support his right lower extremity, but apparently did not feel the problem was severe enough to seek treatment or was such documented during any of the medical encounters.  Furthermore, the VHA orthopedist reported that, although the December 2009 statement submitted by Dr. R.F.Y. stated that he treated the Veteran in 1966, there was no documentation of such encounter in the Veteran's military medical record.  Here, the VHA orthopedist also reported that the doctor may have been referring to some atrophy; however, post-polio syndrome was not a described clinical syndrome at that time.  

Additionally, the VHA orthopedist indicated that the Veteran reported during his January 2011 DRO hearing that he was going to go to the Highway Patrol after he completed his military service.  The VHA orthopedist further indicated that the Veteran submitted buddy statements from his friends that indicated that he worked construction jobs after completing his military service.  The VHA orthopedist noted that treatment records indicated that the Veteran worked in law enforcement for four years and that he did electrical and plumbing work; and all of these jobs are physically demanding.  The VHA orthopedist further noted that there was no documentation indicating that the Veteran required any medical care during the period following his military discharge until the 1980s. 

Furthermore, the VHA orthopedist reported that on average, new symptoms of post-polio syndrome occur approximately 35 years after the initial polio episode; and the Veteran apparently hand polio at about the age of four.  Here, the VHA orthopedist noted that based on the natural history of polio, the Veteran would have started to develop post-polio syndrome in the 1980s; and the first record indicating a foot problem was the September 1987 private treatment record, which would be in the time range consistent with the usual natural history of post-polio syndrome.  In this regard, the VHA orthopedist noted that the September 1987 private treatment record reported that bracing was recommended as the problem was passively correctable at that time; that the Veteran was treated for sciatica; and that surgical intervention for his sciatica would not be considered due to his "gross level of weight."  The VHA orthopedist reported that the Veteran's record indicated that he had a total of five spine procedures completed involving his lumbar and cervical spines.  The VHA orthopedist also observed that the Veteran was not service-connected for neuropathy; and the medical records indicated that the Veteran had more changes consistent with radiculopathy and not neuropathy, which could not be tied to his polio since polio is a motor disease. 

The VHA orthopedist concluded that records indicated that the Veteran nobly served as a medic in Vietnam during his Army service spanning nearly two years; and there is medical documentation to support the diagnosis of post-polio syndrome.  The VHA orthopedist opined, however, that there was no medical evidence to support the claim that the Veteran's post-polio syndrome could be tied to his military service as his history is consistent with the usual natural history of post-polio syndrome, and his disability is compounded by his morbid obesity and prior spine disease with radiculopathy.  

Subsequently, in June 2017, the Board requested a clarifying opinion from the same VHA orthopedist as he did not specifically address the Board's inquiries.  Accordingly, the VHA orthopedist provided a clarifying opinion in March 2017.  In this regard, the VHA orthopedist found that there was absolutely no medical evidence to suggest or document that the Veteran had post-polio syndrome until the 1980s.  Here, the VHA orthopedist noted that the Veteran's complaints of swelling and pain in his lower extremity in the 1960s could be consistent with residual changes from childhood polio; and polio and post-polio syndrome are two different clinical entities.  Additionally, the VHA orthopedist found that there was no clear and unmistakable evidence that the Veteran's post-polio syndrome pre-existed his military service; and that it was less likely than not that such was related to his military service.  Furthermore, the VHA orthopedist found that a Charcot joint is the consequence of a sensory deficit and polio is a motor disease; consequently, a Charcot joint could not be related to the Veteran's post-polio syndrome, but is more likely a consequence of his radiculopathy.  The VHA orthopedist concluded that his opinions were based on the natural history of polio and post-polio syndrome.  In this regard, the VHA orthopedist noted that the Veteran's records do not support a diagnosis of polio as a child with residual changes and independent of his military service, he did later develop post-polio syndrome in the 1980s.  The VHA orthopedist reported that it would be extremely rare to develop post-polio syndrome as a teenager; if the Veteran had developed post-polio syndrome as a teenager, he would have required ongoing care after discharge and would not have been able to work in the physically demanding jobs he had after leaving service. 

As stated previously, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for active military service, except as to defects, infirmities, or disorder noted at the time of the examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  The term "noted" denotes only such disorder that are recorded in examination reports.  The presumption of soundness attaches only where there has been an induction examination during which the disorder about which the Veteran later complains was not detected.  See Bagby, supra.  In the instant case, the Veteran's STRs were silent as to post-polio syndrome.  Consequently, the presumption of soundness attaches and may only be rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  In the instant case, the Board finds that such presumption of soundness has not been rebutted.

As an initial matter, the December 2016/March 2017 VHA expert concluded that there was no clear and unmistakable evidence that the Veteran's post-polio syndrome existed prior to service.  Consequently, the presumption of soundness is not rebutted.  As such, the remaining inquiry is whether the Veteran's currently diagnosed post-polio syndrome, with right lower extremity weakness, lateral instability with varus deformity (equinovarus) right foot, degenerative joint disease of the talar tibial joint of the right ankle, and right foot drop as secondary to post-polio syndrome, and Charcot joint of the right ankle are related to his military service.  However, the same VHA expert found that the Veteran's post-polio syndrome was less likely than not related to his military service and that his Charcot joint of the right ankle was related to his nonservice-connected lumbar spine radiculopathy.  

In this regard, the Board notes that the contemporaneous evidence of record supports the December 2016/March 2017 VHA expert's opinion.  Specifically, while the Board has accepted the Veteran's lay statements as to the nature of his in-service knee and ankle complaints, he denied currently or previously experiencing paralysis (including infantile)/polio; swollen or painful joints; cramps in the legs; arthritis; bone, joint, or other deformity; lameness; or foot trouble at the time of his June 1967 separation examination.  Furthermore, clinical evaluation of his lower extremities was normal upon clinical evaluation. 

Additionally, the record is void of documentation of any ankle or foot problem until September 1987, some 20 years after the Veteran's separation from service.  In this regard, as the Veteran worked physically demanding jobs following his military discharge, it would be reasonable to assume that he would report complaints referable to his post-polio syndrome.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

Furthermore, the December 2016/March 2017 VHA expert reasoned that the Veteran's history is consistent with the usual history of post-polio syndrome.  If the Veteran had developed post-polio syndrome prior to the 1980s, which would have been extremely rare, he would have required ongoing care after discharge and would not have been able to work in the physically demanding jobs he had after leaving service.  Additionally, with regard to the Veteran's Charcot joint of the right ankle, the VHA orthopedist found that such was more likely a consequence of his radiculopathy as it is the consequence of a sensory deficit, whereas polio is a motor disease. 

The Board places great probative weight on the December 2016/March 2017 VHA expert's opinions as such were predicated on a full review of the record, to include the Veteran's statements, his STRs, and post-service records.  Moreover, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran; provided a complete rationale, relying on and citing to the records reviewed; and the examiner offered clear conclusions with supporting data, as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra. 

In reaching this decision, the Board has considered the Veteran's and his buddies', including his family, friends, and co-workers, statements in support of his claim.  The Board acknowledges that they are competent, as laypeople, to attest to factual matters of which they have first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Additionally, lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In the instant case, although the Veteran and his buddies are competent to report his right ankle/foot pain and swelling prior to, during, and since service, the Board finds that they are not competent to offer an opinion as to whether his post-polio syndrome is related to service since they do not possess the requisite medical knowledge to offer such an opinion.  Specifically, the determination that post-polio syndrome is the a result of any instance of the Veteran's military service, to include the nature of his combat service, involves knowledge concerning an internal physical process extending beyond an immediately observable cause-and-effect.  Therefore, as such is a complex medical question, the Veteran and his buddies are not competent to offer an opinion as to whether his post-polio syndrome is a result of his military service and, therefore, their opinions are nonprobative.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The Board further acknowledges that the Veteran submitted articles regarding the causes, signs, symptoms, and treatment of polio, post-polio syndrome, and poliomyelitis in support of his contention that his right ankle/foot disorder is related to his military service.  In this regard, medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, treatise evidence must "not simply provide speculative generic statements not relevant to the [claimant]'s claim." Wallin v. West, 11 Vet. App. 509, 514   (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra.)). 

In this case, the medical articles submitted by the Veteran only provide general information as to the development of polio, post-polio syndrome, and poliomyelitis. They are not accompanied by any corresponding clinical evidence specific to the Veteran, and do not suggest a generic relationship between the Veteran's post-polio syndrome and his military service with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  As such, the Board finds this information to not be relevant as to the matter for consideration and, therefore, is not probative to this case.  Wallin, supra; Sacks, supra.

In summary, the Board finds that the Veteran's right ankle/foot disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.  Consequently, service connection is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for right ankle/foot disorder is denied. 


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


